Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s submittal made on 5/3/2019. Claims 1-20 are pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tamper detection module, trusted node in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation(s) “trusted node configured…to” and “tamper detection module configured…to” of claim 1 and claim 2, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
nd paragraph, for their dependency upon claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al (US Patent Publication No. 2010/0293380 and Wiseman hereinafter) in view of Takeuchi (US Patent Publication No. 2005/0078826).

As to claim 1, Wisman teaches a tamper detecting component for a quantum communication system, comprising: 
a trusted node, configurable as each of a first endpoint trusted node, a middle-trusted node, and a second endpoint trusted node (i.e., …figure 3 illustrates a multi-node structure), 
and having a tamper detection module and a secure memory to store critical system parameters (i.e.,…teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it”), 
wherein a plurality of such trusted nodes configured as the first endpoint trusted node (i.e., …teaches in paragraph 0011 the following: “trust the nodes to authenticate”.), 

the tamper detection module to direct the secure memory to delete the critical system parameters in response to detecting physical tampering (i.e.,…teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it”); 
the trusted node, when configured as the first endpoint trusted node, to exchange a first quantum key (i.e., …teaches in paragraph 0038 the following: “where the first quantum node has agreed a first quantum key with the first remote node the first quantum key itself”.), 
the trusted node, when configured as the middle trusted node, to exchange a preceding quantum key and exchange a succeeding quantum key (i.e., …teaches in paragraph 0038 the following: “the first remote node and second quantum node to establish a second quantum key”.). 

Wiseman does not expressly teach: 
encrypt data comprising a first key and transmit encrypted data; 
and re-encrypt with the succeeding quantum key, and transmit encrypted data; 
and the trusted node, when configured as the second endpoint trusted node, to exchange a second quantum key and decrypt data comprising the first key with the second quantum key, so that the first endpoint trusted node and the second endpoint trusted node each have the first key. 
decrypt data comprising the first key with the preceding quantum key.

In this instance the examiner notes the teachings of prior art reference Takeuchi.
With regards to applicant’s claim limitation element of, “encrypt data comprising a first key and transmit encrypted data”, Takeuchi teaches paragraph 0048 the following: “encrypts the quantum cryptography shared key "K1" by using the quantum cryptography shared key "K2" to produce a Vernam cryptograph 201, and then transmits the Vernam cryptograph 201 to the base station 3 on the optical fiber 102 (a4 of FIG. 3).”.
With regards to applicant’s claim limitation element of, “and re-encrypt with the succeeding quantum key, and transmit encrypted data”, illustrates in figure 4, Vernam cryptography between N Base stations. The examiner contends that the quantum key will be decrypted and re-encrypted (i.e., Vernam Cryptography) as the quantum key is exchanged from base station (i.e., node) to base station (i.e., node).  
With regards to applicant’s claim limitation element of, “and the trusted node, when configured as the second endpoint trusted node, to exchange a second quantum key and decrypt data comprising the first key with the second quantum key, so that the first endpoint trusted node and the second endpoint trusted node each have the first key”, illustrates in figure 4, Vernam cryptography between N Base stations of a quantum key exchange. The examiner contends that the quantum key will be decrypted and re-encrypted (i.e., Vernam Cryptography) as the quantum key is exchanged from base station (i.e., node) to base station (i.e., node).  
With regards to applicant’s claim limitation element of, “decrypt data comprising the first key with the preceding quantum key”, teaches in paragraph 0049 the following: “base station 2 is decrypted by using the quantum cryptography shared key "K2",”. The examiner notes that the K1 key will be available after the decryption.


As to claim 2, Wiseman teaches a tamper detecting component for a quantum communication system of claim 1, further comprising: the tamper detection module to delete keys responsive to the detecting physical tampering (i.e.,…teaches in paragraph 0011 the following: “Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it”).

As to claim 3, Wiseman teaches a tamper detecting component for a quantum communication system of claim 1, wherein to delete comprises to erase, overwrite, or write zeros, ones or one or more patterns (i.e.,…teaches in paragraph 0011 the following: “Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it”).

As to claim 4, Wiseman teaches a tamper detecting component for a quantum communication system of claim 1, wherein to delete comprises to erase multiple times or to overwrite multiple times (i.e.,…teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such 

As to claim 5, Wiseman teaches a tamper detecting component for a quantum communication system of claim 1, wherein the critical system parameters comprise authentication information, one or more passwords, and one or more keys (i.e., …teaches in paragraph the following: “authentication step to ensure that Alice is indeed talking to Bob and not to Mallory. Authentication usually involves revealing or using a shared secret”.).

As to claim 6, Wiseman teaches a tamper detecting component for a quantum communication system of claim 1, further comprising: a battery to provide power to the tamper detection module and the secure memory (i.e.., …teaches in paragraph 0088 the following: “All nodes are connected together using a classical channel 504. This may be any form of electronic or optical communication technology that allows the first node to communicate with each of the other nodes.”. The examiner notes that electronic and/or optical communication involves battery and capacitor components in the powering system of the nodes.).

As to claim 7, Wiseman teaches a tamper detecting component for a quantum communication system of claim 1, further comprising: a capacitor to provide sufficient power to the tamper detection module and the secure memory for deleting the critical system parameters (i.e.., …teaches in paragraph 0088 the following: “All nodes are connected together using a classical channel 504. This may be any form of electronic or optical communication technology that allows the first node to communicate with each of the other nodes.”. The examiner notes that electronic and/or optical communication involves battery and capacitor components in the powering system of the nodes.).

As to claim 8, Wiseman teaches a method of operating a tamper detecting quantum communication system, comprising: 
and directing, by a tamper detection module, a secure memory to delete critical system parameters in response to detecting physical tampering in one of the trusted nodes (i.e.,…teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it”).

Wiseman does not expressly teach:
exchanging quantum keys among trusted nodes of the quantum communication system, each quantum key specific to neighboring pairs of trusted nodes; 
passing a key from a first trusted node endpoint to a second trusted node endpoint through a series of hops of trusted nodes, 
starting with encryption of data comprising the key at the first trusted node endpoint by a first quantum key, 
with decryption using a preceding quantum key and re-encryption using a successive quantum key at each of the trusted nodes in the middle, 
and ending with decryption using a second quantum key at the second trusted node endpoint, so that the first trusted node endpoint and the second trusted node endpoint each have the key; 
encrypting data with the key at the first or the second trusted node endpoint; 
sending the encrypted data over a network; 
decrypting with the key at the second or the first trusted node endpoint, to produce the data. 

With regards to applicant’s claim limitation element of, “exchanging quantum keys among trusted nodes of the quantum communication system, each quantum key specific to neighboring pairs of trusted nodes”, Takeuchi illustrates in figure 4 exchange of quantum key to neighboring devices base station (i.e., nodes).
With regards to applicant’s claim limitation element of, “passing a key from a first trusted node endpoint to a second trusted node endpoint through a series of hops of trusted nodes, Takeuchi illustrates in figure 4 exchange of quantum key to neighboring devices base station (i.e., nodes).
With regards to applicant’s claim limitation element of, “starting with encryption of data comprising the key at the first trusted node endpoint by a first quantum key”, Takeuchi teaches paragraph 0048 the following: “encrypts the quantum cryptography shared key "K1" by using the quantum cryptography shared key "K2" to produce a Vernam cryptograph 201, and then transmits the Vernam cryptograph 201 to the base station 3 on the optical fiber 102 (a4 of FIG. 3).”.
With regards to applicant’s claim limitation element of, “with decryption using a preceding quantum key and re-encryption using a successive quantum key at each of the trusted nodes in the middle”, Takeuchi teaches paragraph 0048 the following: “encrypts the quantum cryptography shared key "K1" by using the quantum cryptography shared key "K2" to produce a Vernam cryptograph 201, and then transmits the Vernam cryptograph 201 to the base station 3 on the optical fiber 102 (a4 of FIG. 3).”. The examiner notes that each base station will decrypt the received encrypted key data as the key data is exchange between base station as illustrated in figure 4.
With regards to applicant’s claim limitation element of, “and ending with decryption using a second quantum key at the second trusted node endpoint, so that the first trusted node endpoint and the second trusted node endpoint each have the key”, illustrates in figure 4, Vernam cryptography between N Base stations. The examiner contends that the quantum key will be decrypted and re-
With regards to applicant’s claim limitation element of, “encrypting data with the key at the first or the second trusted node endpoint”, illustrates in figure 4, Vernam cryptography between N Base stations of a quantum key exchange. The examiner contends that the quantum key will be decrypted and re-encrypted (i.e., Vernam Cryptography) as the quantum key is exchanged from base station (i.e., node) to base station (i.e., node).  
With regards to applicant’s claim limitation element of, “sending the encrypted data over a network”, illustrates in 4 that the encrypted key data is exchanged. 
With regards to applicant’s claim limitation element of, “decrypting with the key at the second or the first trusted node endpoint, to produce the data”, teaches in paragraph 0049 the following: “base station 2 is decrypted by using the quantum cryptography shared key "K2"…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wiseman with the teachings of Takeuchi by including the feature of key distribution management. Utilizing key distribution management as taught by Takeuchi above allows a system to provide comprehensive key allocation and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wiseman's system will obtain the capability to provide enhanced key management. 

As to claim 9, Wiseman teaches a method of claim 8, further comprising: deleting keys responsive to the detecting the physical tampering in the one of the trusted nodes (i.e.,…teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often 

As to claim 10, Wiseman teaches a method of claim 8, further comprising: erasing, overwriting, or writing zeros, ones or one or more patterns in the secure memory, responsive to the directing (i.e., …teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it”).

As to claim 11, Wiseman teaches a method of claim 8, further comprising: erasing the secure memory multiple times, or overwriting the secure memory multiple times, responsive to the directing (i.e.,…teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it”).

As to claim 12, Wiseman teaches a method of claim 8, wherein to delete the critical system parameters comprises to delete authentication information, one or more passwords, and one or more keys (i.e., …teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it”).

As to claim 13, Wiseman teaches a method of claim 8, further comprising: providing power to the tamper detection module and the secure memory from a battery (i.e., …teaches in paragraph 0088 the following: “All nodes are connected together using a classical channel 504. This may be any form of electronic or optical communication technology that allows the first node to communicate with each of the other nodes.”. The examiner notes that electronic and/or optical communication involves battery and capacitor components in the powering system of the nodes.).

As to claim 14, Wiseman teaches a method of claim 8, further comprising: providing sufficient power to the tamper detection module and the secure memory from a capacitor, to delete the critical system parameters (i.e.., …teaches in paragraph 0088 the following: “All nodes are connected together using a classical channel 504. This may be any form of electronic or optical communication technology that allows the first node to communicate with each of the other nodes.”. The examiner notes that electronic and/or optical communication involves battery and capacitor components in the powering system of the nodes. …further teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it ).

As to claim 15, Wiseman teaches a method of claim 8, further comprising: receiving input to the tamper detection module from one or more tamper detection sensors (i.e., … teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it).

As to claim 16, Wiseman teaches a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by processors of trusted nodes of a quantum communication system, cause the processors to perform a method comprising: 
and directing, by a tamper detection module, a secure memory to delete critical system parameters responsive to detecting physical tampering in one of the trusted nodes (i.e., … teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it).

Wiseman does not expressly teach:
exchanging quantum keys among trusted nodes of the quantum communication system, each quantum key specific to neighboring pairs of trusted nodes; 
passing a key from a first trusted node endpoint to a second trusted node endpoint through a series of hops of trusted nodes, starting with encryption of data comprising the key at the first trusted node endpoint by a first quantum key, 
with decryption using a preceding quantum key and re-encryption using a successive quantum key at each of the trusted nodes in the middle, 
and ending with decryption using a second quantum key at the second trusted node endpoint, so that the first trusted node endpoint and the second trusted node endpoint each have the key; 
encrypting data with the key at the first or the second trusted node endpoint; 
sending the encrypted data over a network; 
decrypting with the key at the second or the first trusted node endpoint, to produce the data. 
In this instance the examiner notes the teachings of prior art reference Takeuchi.

With regards to applicant’s claim limitation element of, “passing a key from a first trusted node endpoint to a second trusted node endpoint through a series of hops of trusted nodes, Takeuchi illustrates in figure 4 exchange of quantum key to neighboring devices base station (i.e., nodes).
With regards to applicant’s claim limitation element of, “starting with encryption of data comprising the key at the first trusted node endpoint by a first quantum key”, Takeuchi teaches paragraph 0048 the following: “encrypts the quantum cryptography shared key "K1" by using the quantum cryptography shared key "K2" to produce a Vernam cryptograph 201, and then transmits the Vernam cryptograph 201 to the base station 3 on the optical fiber 102 (a4 of FIG. 3).”.
With regards to applicant’s claim limitation element of, “with decryption using a preceding quantum key and re-encryption using a successive quantum key at each of the trusted nodes in the middle”, Takeuchi teaches paragraph 0048 the following: “encrypts the quantum cryptography shared key "K1" by using the quantum cryptography shared key "K2" to produce a Vernam cryptograph 201, and then transmits the Vernam cryptograph 201 to the base station 3 on the optical fiber 102 (a4 of FIG. 3).”. The examiner notes that each base station will decrypt the received encrypted key data as the key data is exchange between base station as illustrated in figure 4.
With regards to applicant’s claim limitation element of, “and ending with decryption using a second quantum key at the second trusted node endpoint, so that the first trusted node endpoint and the second trusted node endpoint each have the key”, illustrates in figure 4, Vernam cryptography between N Base stations. The examiner contends that the quantum key will be decrypted and re-
With regards to applicant’s claim limitation element of, “encrypting data with the key at the first or the second trusted node endpoint”, illustrates in figure 4, Vernam cryptography between N Base stations of a quantum key exchange. The examiner contends that the quantum key will be decrypted and re-encrypted (i.e., Vernam Cryptography) as the quantum key is exchanged from base station (i.e., node) to base station (i.e., node).  
With regards to applicant’s claim limitation element of, “sending the encrypted data over a network”, illustrates in 4 that the encrypted key data is exchanged. 
With regards to applicant’s claim limitation element of, “decrypting with the key at the second or the first trusted node endpoint, to produce the data”, teaches in paragraph 0049 the following: “base station 2 is decrypted by using the quantum cryptography shared key "K2",”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wiseman with the teachings of Takeuchi by including the feature of key distribution management. Utilizing key distribution management as taught by Takeuchi above allows a system to provide comprehensive key allocation and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wiseman's system will obtain the capability to provide enhanced key management. 

As to claim 17, Wiseman teaches a computer-readable media of claim 16, wherein the method further comprises: deleting keys responsive to the detecting the physical tampering in the one of the trusted nodes (i.e., … teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper 

As to claim 18, Wiseman teaches a computer-readable media of claim 16, wherein the method further comprises: erasing, overwriting, or writing zeros, ones or one or more patterns in the secure memory, responsive to the directing (i.e., … teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it).

As to claim 19, Wiseman teaches a computer-readable media of claim 16, wherein the method further comprises: erasing the secure memory multiple times, or overwriting the secure memory multiple times, responsive to the directing (i.e., … teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it).

As to claim 20, Wiseman teaches a computer-readable media of claim 16, wherein to delete the critical system parameters comprises to delete authentication information, one or more passwords, and one or more keys (i.e., … teaches in paragraph 0011 the following: “the nodes must be physically secured, i.e. proof against leaking data accidentally and also in a secure location and/or tamper proof. Tamper proofing of such devices often involves locating it in a screened container which, if opened, causes the node to irretrievably delete all keys known to it).
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497